Title: To James Madison from Joseph Nourse, 24 August 1805 (Abstract)
From: Nourse, Joseph
To: Madison, James


          § From Joseph Nourse. 24 August 1805, “Treasury Department Register’s Office.” “Upon application to Mr Wagner for information relative to the death of Judge Ker of the Missisippi Territory, I am informed that a letter mentioning that event has been forwarded to you in Philadelphia; permit me therefore to request a Certificate of the time of his decease in order to obtain a Settlement of his Account for salary to that period.”
        